Citation Nr: 1438065	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

The Veteran appeared at a hearing at the RO before a local hearing officer in November 2009 and at a videoconference before a Veterans Law Judge (VLJ) at the RO in September 2010.

The VLJ who conducted the September 2010 hearing is retired from the Board.  In a September 2012 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  He did not respond to the letter.  Thus, the Board will proceed without scheduling another hearing.

In January 2011, the Board remanded the case for further development.  Since the requested development has not been substantially completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested an opinion to determine the etiology of any current sleep apnea and whether it is related to his period of service or caused or aggravated by the Veteran's service-connected PTSD or diabetes mellitus.  In a March 2011 opinion, the examiner diagnosed the Veteran as having severe obstructive sleep apnea and opined that there was no evidence to support that the Veteran's sleep apnea was related to or occurred during the Veteran's period of active service.  No rationale was provided for this opinion.  The examiner also stated that there was no evidence that PTSD or diabetes mellitus can cause obstructive sleep apnea and provided medical literature as her rationale.  The Board finds this rationale not wholly sufficient as it is not tailored to the Veteran's specific case nor does it address whether the Veteran's sleep apnea was aggravated by his PTSD or diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional by someone who has not previous examined the Veteran to determine the etiology of his sleep apnea.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed sleep apnea is related to the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his sleep apnea is caused or aggravated by his service-connected PTSD or diabetes mellitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran in the September 2010 hearing, including the American Diabetes Association study referred to by the Veteran's representative.  The examiner must also consider the Veteran's inservice diagnosis of malaria, whether any medications he has taken or previously took for his PTSD and diabetes mellitus caused him to gain weight, and psychiatric treatment records noting trouble sleeping due to PTSD.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

